           Case 2:11-cv-04042-TJS Document 22 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY BRIGHTWELL                       :      CIVIL ACTION
                                         :
      v.                                 :
                                         :
BRIAN COLEMAN, THE DISTRICT              :
ATTORNEY OF THE COUNTY                   :
OF CHESTER and THE                       :
ATTORNEY GENERAL OF THE                  :
STATE OF PENNSYLVANIA                    :      NO. 11-4042

                                      ORDER

      NOW, this 25th day of August, 2021, upon consideration of petitioner’s letter

request to reopen his Motion to Consider Decision in Reeves v. Fayette (Doc. No. 11)

and the response, it is ORDERED that the motion is DENIED.




                                             /s/ TIMOTHY J. SAVAGE J.
